DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 09 September 2020 is compliant with 37 CFR 1.125(b) and (c) and has been entered.
Drawings
The drawings are objected to because: 
In figures 1-3, a connection between separated parts is required to show the relationship of elements, particularly the relationship between element 100 and element 108.
In figures 1-2 an arrow is positioned adjacent to element 108 and it is unclear what the arrow is intended to represent.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1-20 are objected to since the set of claims filed on 09 September 2020, which is later than the first set of claims filed on 03 July 2020, fail to comply with 37 C.F.R. 1.121(c) as the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
In claim 9, lines 2, 4, 5 and 9 each recite “secondary rotational bars” which are suggested to be changed to --secondary circular rotational bars-- for consistency. lines 2, 3, 5 and 9 each recite “main rotational bars” which are suggested to be changed to --main circular rotational bars-- for consistency.  
In claim 10, line 1 recites “secondary rotational bars and the main rotational” which is suggested to be changed to --secondary circular rotational bars and the main circular rotational-- for consistency.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 3 recites “the tactile stimulating device” is considered to be redundant as the tactile stimulating device is already disclosed as comprising additional structures as recited in lines 1-2. Lines 11-12 recite “three circular rotational motors providing power for the tactile stimulating device” and it is unclear how the motors are able to provide power to the device.
Regarding claim 6, line 2 recites the term “an end” and it is unclear what structure the term is related to. Lines 12 and 15 recite the term “the set” and it is unclear if the term intends to refer to the “main circular rotational motor wire set”, recited in line 4, the “electrical contact plate wire set”, as recited in line 9, or the “positive and negative connector wire set”, as recited in line 11.
Regarding claim 8, line 5 recites the term “remote” and it is unclear what the timer is remote in relation to.
Regarding claim 11, lines 4-5 recite “three circular rotational motors providing power for the tactile stimulating device” and it is unclear how the motors are able to provide power to the device.

Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nissim (2001/0014781 A1).
Regarding claim 1, in figure 1A Nissim discloses a tactile stimulating device for providing tactile stimulation comprising (the tactile stimulating device uses rotating opposable thumb 32 and broad finger 34 to pinch and grasp the back of the user, to simulate a human touch, as tactile stimulation to provide a varied tactile massage to the user, see para. [0006] lines 1-5 and para. [0050], lines 7-11): the tactile stimulating device (massage machine 20) having a base (support beams 76 are mounted to a gantry base, see para. [0054], lines 6-7) with an upright leg (support beams 76) extending upwardly therefrom; a horizontal arm (transom spars 70) extending horizontally from the upright leg; a main circular rotational bar (platform plate 46) being .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nissim as applied to claim 1 above, and further in view of Ferber et al. (7,846,113 B2).
Regarding claim 2, the modified Nissim device discloses that the secondary circular rotational bars and the main circular rotational bar rotating in a circular motion 
Nissim discloses everything as claimed but lacks a detailed description of the at least three circular rotational motors having rotational speeds of at least two different revolutions per minute, the at least two secondary circular rotational bars and the main circular rotational bar rotating in two different directions and the at least three circular rotational motors having rotational speeds of at least two different revolutions per minute creating a random and chaotic motion.
However, in figure 7 Ferber teaches that two rotational bars 43 and 44 are rotated in two different directions and at different speeds (a motor 45 is placed in each of the rotational bars 43/44 so that rotational bar 43 is rotated in a different direction and at a speed different from rotational bar 44, see col. 6, lines 36-67 and col. 7, lines 1-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Nissim three circular rotational motors to rotate the main circular rotational bar and secondary circular rotational bars in different directions and at different speeds, as taught by Ferber, to provide additional massage effects to the user, see col. 7, lines 15-18 of Ferber.
Regarding claim 3, the modified Nissim device discloses the at least three rotational motors being a main circular rotational motor (a motor is disposed in a massage arm 54 to rotate the main circular rotational bar 46 and secondary circular rotational bar 36, see para. [0053], lines 7-10 of Nissim), a first circular rotational motor, and a second circular rotational motor (a motor is placed in each wrist tube 42, see 
Regarding claim 9, the modified Nissim device discloses that the at least two secondary rotational bars and the main rotational bar rotating in two different directions, wherein at least one of the main rotational bar and the at least two secondary rotational bars rotates clockwise and at least one of the main rotational bar and the at least two secondary rotational bars rotates counter-clockwise (as taught by Nissim and Ferber); the at least three circular rotational motors having rotational speeds of at least two different revolutions per minute (as taught by Ferber); and the at least two secondary rotational bars and the main rotational bar rotating in two different directions and the at least three circular rotational motors having rotational speeds of at least two different revolutions per minute creating random and chaotic motion (as taught by Ferber), as recited in the rejection of claim 2 above.
Regarding claim 10, the at least two secondary rotational bars and the main rotational bar rotating in at least one direction, wherein the at least one direction is clockwise, counter-clockwise, or both (as taught by Nissim and Ferber); the at least three circular rotational motors having rotational speeds of at least two different revolutions per minute (as taught by Ferber); and the at least two secondary circular .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nissim and Ferber et al. as applied to claim 3 above, and further in view of Gajewski et al. (7,183,680 B2).
Regarding claim 4, in figure 1A Nissim discloses that the main circular rotational motor is connected to the main circular rotational bar 46 through a main circular rotational shaft (massage arm 54; main circular rotational motor is connected inside of main circular rotational shaft 54 to rotate the main rotational bar 46, see para. [0052], lines 10-12 and para. [0053], lines 8-10); the first circular rotational motor being connected to the first circular rotational bar 36 through a first circular rotational shaft (wrist tube 42); the second circular rotational motor being connected to the second circular rotational bar through a second circular rotational shaft (first and second circular rotational motor are connected inside of each first and second circular rotational shaft 42 to rotate their respective first and second circular rotational bars 36, see para. [0052], lines 12-15 and para. [0056], lines 1-3).
Nissim does not disclose a circular rotational electrical connection providing power to the first circular rotational motor and the second circular rotational motor; and the circular rotational electrical connection having an electrical contact plate and a male mounting assembly.

Regarding claim 5, the modified Nissim device does not disclose that the electrical contact plate has a positive ring and a negative ring; and the male mounting assembly has a spring loaded positive connector and a spring loaded negative connector.
However, in figures 3-4 of Gajewski teaches that a platform 60 has a set of circular contacts 64 and 66 and that a set of first and second conductors 70 and 72 are spring loaded conductors (circular contacts 64 and 66 align with first and second conductors 70 and 72 to power a feed and return line 75 and 77 during rotating, see col. 4, lines 36-40 and lines 55-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Nissim electrical contact plate and male mounting assembly with the addition of a positive and negative ring and a set of spring loaded connectors, as .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nissim, Ferber et al. and Gajewski et al. as applied to claim 5 above, and further in view of van der Poel (2005/0161003 A1).
Regarding claim 6, the modified Nissim device discloses the horizontal arm having a motor mounting plate (bottom of trolley 60, see fig. 1A of Nissim) attached to an end thereof and below the main circular rotational motor (the main circular rotational motor is mounted inside of the main circular rotational shaft 54 which is mounted above the motor mounting plate, see para. [0053], lines 1-3 and lines 8-10 of Nissim); a main conduit (actuator box 82, see fig. 1A of Nissim) for housing a main circular rotational motor wire set (cables 80, see fig. 1A of Nissim) with both the main conduit and the main circular rotational motor wire set extending from the base to the main circular rotational motor and with the main circular rotational motor wire set connecting to the power supply (main conduit 82 is located at the top of upright arm which extends up from the base and, via computer 30, powers the main rotational motor, see para. [0052], lines 7-10 of Nissim), an electrical contact plate wire set extending from the main circular rotational motor wire set to the electrical contact plate and terminating at the positive ring and the negative ring (a wire set is shown to extend through a down rod 18 to power the electrical contact plate 60 at positive and negative rings 64 and 66, see fig. 4 of Gajewski); a positive and negative connector wire set (feed line 75 and return line 77, see fig. 4 of Gajewski) wherein, a positive wire (feed line 75, see fig. 4 of Gajewski) from the set extends from the spring loaded positive connector (the positive wire 75 is 

However, in figure 1 van der Poel teaches that a hanging brushing device has a motor 6 electrically powered through supply lines 12 fed through element 10a (element 10a houses supply lines 12 and is designed to damp the movements of the hanging brush 2, see para. [0018], lines 1-3 and para. [0021], lines 7-13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Nissim positive and negative wires with the addition passing through conduits, as taught by van der Poel, to allow the conduits to damp the movements of the device during rotation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nissim, Ferber et al., Gajewski et al. and van der Poel as applied to claim 6 above, and further in view of Della Vecchia (4,872,422 B1).
Regarding claim 7, the modified Nissim device discloses that the horizontal arm  has a main circular rotational shaft aperture (the horizontal arm 70 is shown to have a main circular rotational shaft aperture to allow the main circular rotational shaft to pass through, see fig. 1A of Nissim); the motor mounting plate having a motor mounting plate aperture (horizontal arm 70 has attached the trolley 60 which is shown to have an opening to allow the main circular rotational shaft to pass through at the top and again through the motor mounting plate through the bottom of trolley 60, see fig. 1A of Nissim); the main circular rotational shaft cooperating with the main circular rotational shaft aperture, the motor mounting plate aperture, the contact plate aperture, and the mounting assembly aperture (the main circular rotational shaft is shown to connectively 
The modified Nissim device discloses everything as claimed but lacks a detailed description of the main rotational shaft having a knob aperture; a knobbed attachment bolt cooperating with the knob aperture to secure the connection of the main circular rotational shaft in the main circular rotational shaft aperture, the motor mounting plate aperture, the contact plate aperture, and the mounting assembly aperture. 
However, in figures 1 and 3 Della Vecchia teaches that a scratching and petting device for household pets has a petting arm 11 and petting element 12 connected together with a wing nut 54 and frictional washer 55 (wing nut 54 is positioned to restrict movement and connect the petting arm 11 and petting element 12, see col. 6 lines 50-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Nissim main circular rotational shaft with a knobbed attachment bolt and aperture, as taught by Della Vecchia, to allow main circular rotational shaft to be removable when not in use.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nissim,  Ferber et al., Gajewski et al., van der Poel and Della Vecchia as applied to claim 7 above, and further in view of Ray (6,679,858 B2).
Regarding claim 8, the modified Nissim reference discloses an axle (hinge 28, see fig. 2 of Della Vecchia) connecting the horizontal arm to the upright leg and the tactile stimulating device having a folded position (the axle 28 connects the horizontal arm 11 to the upright leg 21 to allow the device to fold, see fig. 2 and col. 5, lines 32-35 of Della Vecchia), but lacks a detailed description of the upright leg mounting plate connecting the upright leg to the base or of a remote timer.
However, in figure 7 Ray teaches a relaxation device has a base 31 with an upright leg mounting plate connecting a vertical support column 32 to the base 31 and a remote timer 53 (vertical support column 32 is connected to the mounting plate with a spring activated button 33 and the timer 53, remote from the user and extending away from the base 31 via wire 41, is used to have the device to turn off after a time period, see col. 8, lines 15-18 and lines 44-46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Nissim upright leg with the addition of an upright leg mounting plate and a timer, as taught by Ray, to allow the upright leg to be vertically adjustable and automatically turn off after a time period.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nissim (2001/0014781 A1) in view of van der Poel (2005/0161003 A1).
Regarding claim 11, in figure 1A Nissim discloses a tactile stimulating device for providing tactile stimulation comprising (the tactile stimulating device uses rotating 
Nissim discloses everything as claimed, but lacks a detailed description of the tactile stimulating device being attached to a truss of a building.
	However, in figure 1 van der Poel teaches that an animal brushing device is attached to a truss 16 of a building (brushing device is attached to truss 16 at a position readily accessible to animals, see para. [0022], lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nissim’s main circular rotational bar to be mounted on .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nissim and van der Poel as applied to claim 11 above, and further in view of Gajewski et al. (7,183,680 B2).
Regarding claim 12, the modified Nissim device discloses that the rotational motor being a main circular rotational motor (a motor is disposed in a massage arm 54 to rotate the main circular rotational bar 46 and secondary circular rotational bar 36, see para. [0053], lines 7-10 of Nissim), a first circular rotational motor, and a second circular rotational motor (a motor is placed in each wrist tube 42, see para. [0052], lines 12-15 of Nissim); the two secondary circular rotational bars 36 connected to the main circular rotational bar 46 being a first circular rotational bar and a second circular rotational bar (first and second circular rotational bars 36 are attached to the main circular rotational bar 46 via wrist tube 42, see para. [0048], lines 8-10 of Nissim); and the first circular rotational bar 36 and the second circular rotational bar 36 being oppositely disposed on the main circular rotational bar (the first and second circular rotational bars 36 are shown to be opposite of each other, see fig. 1A of Nissim). 
The modified Nissim device discloses everything as claimed, but lacks a detailed description of a main circular rotational motor housing wherein the main circular rotational motor housing attaches to a mounting plate and the mounting plate is secured to the truss of the building.
However, in figure 2 Gajewski teaches that a fan assembly has motor 80 is placed in housing 14 and that motor 80 is attached to a mounting plate secured to the 
Regarding claim 13, the modified Nissim device discloses that the main circular rotational motor being connected to the main circular rotational bar through a main rotational shaft (massage arm 54; the main circular rotational motor is connected inside of main circular rotational shaft 54 to rotate the main circular rotational bar 46, see para. [0052], lines 10-12 and para. [0053], lines 8-10 of Nissim); the first circular rotational motor being connected to the first circular rotational bar through a first circular rotational shaft (wrist tube 42, see fig. 1A of Nissim); the second circular rotational motor being connected to the second circular rotational bar through a second circular rotational shaft (first and second rotational motor are connected inside of each first and second rotational shaft 42 to rotate their respective first and second rotational bars 36, see para. [0052], lines 12-15 and para. [0056], lines 1-3 of Nissim). 
The modified Nissim device discloses everything as claimed, but lacks a detailed description of a rotational electrical connection providing power to the first rotational motor and the second rotational motor; the rotational electrical connection having an electrical contact plate and a male mounting assembly, the electrical contact plate having a positive ring and a negative ring, and the male mounting assembly having a spring loaded positive connector and a spring loaded negative connector.

Regarding claim 14, the modified Nissim device further discloses that the main circular rotational motor housing has a motor mounting plate attached to an end thereof (motor 80 is shown to be mounted on a plate connected to the down rod 18, see fig. 4 of Gajewski), an electrical contact plate wire set extending from the main circular rotational motor wire set to the electrical contact plate and terminating at the positive ring and the negative ring (the electrical contact plate wire set is shown to extend through a down rod 18 to power the electrical contact plate 60 at positive and negative rings 64 and 66, 

However, in figures 1-2 van der Poel teaches that a hanging brushing device has a motor 6 electrically powered through supply lines 12 and an element 10a with a set of supply lines 12 (supply line 12 connects to motor 6 and can be used with element 10a of fig. 1 to house a set of supply lines 12, element 10a being designed to damp the movements of the hanging brush 2, see para. [0018], lines 1-3 and para. [0021], lines 7-13, and fig. 2) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Nissim positive and negative wires with the addition passing through conduits, as taught by van der Poel, to allow the conduits to damp the movements of the device during rotation.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nissim and van der Poel and Gajewski et al. as applied to claim 14 above, and further in view of Della Vecchia (4,872,422 B1).
Regarding claim 15, the modified Nissim device further discloses that the main circular rotational motor housing having a main circular rotational shaft aperture (main circular rotational motor housing 14 is shown to have an opening to allow a down rod 18 to pass through, see figure 4 of Gajewski); the motor mounting plate having a motor mounting plate aperture (the motor mounting plate for holding the motor has an opening to allow the down rod 18 to pass through, see col. 6, lines 10-20 of Gajewski); electrical 
The modified Nissim device discloses everything as claimed, but lacks a detailed description of the main rotational shaft having a knob aperture; a knobbed attachment bolt cooperating with the knob aperture to secure the connection of the main rotational shaft in the main rotational shaft aperture, the motor mounting plate aperture, the contact plate aperture, and the mounting assembly aperture. 
However, in figures 1 and 3 Della Vecchia teaches that a scratching and petting device for household pets has a petting arm 11 and petting element 12 connected together with a wing nut 54 and frictional washer 55 (wing nut 54 is positioned to restrict movement and connect the petting arm 11 and petting element 12, see col. 6 lines 50-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Nissim main circular rotational shaft with a knobbed attachment bolt and aperture, as taught by Della Vecchia, to allow main circular rotational shaft to be removable when not in use.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nissim, van der Poel, Gajewski et al. and Della Vecchia as applied to claim 15 above, and further in view of Kerr Jr. et al. (6,146,191 B1).

However, in figures 1-2 and 4 Kerr Jr. discloses a ceiling fan 4 in electrical connection with a quick connect device 12 that has an electrical junction box 10 with a power cord connected to a plug plate 42 to send power to a motor (quick connect device connects to a junction box on the ceiling, see col. 1, lines 30-36 and col. 4, lines 10-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Nissim main circular rotational motor with the addition of a hard wire power cord to a ceiling light junction box, as taught by Kerr Jr., to allow the user to easily attach and detach from a ceiling. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nissim, van der Poel, Gajewski et al., Della Vecchia and Kerr Jr. et al. as applied to claim 16 above, and further in view of Zelenka (3,552,388 A).
Regarding claim 17, the modified Nissim device discloses everything as claimed but lacks a detailed description of the tactile stimulating device having a power cord plug in connection to a power source.
However, in figures 1-2 Zelenka teaches that a baby patting machine has a motor 20 with a power cord plug 23 to connect to an electric socket 24, see col. 2, lines 12-15. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Nissim main circular rotational motor with the addition of a power cord plug in connection to a .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nissim and van der Poel as applied to claim 11 above, and further in view of Ferber et al. (7,846,113 B2).
Regarding claim 18, the modified Nissim device discloses that the secondary circular rotational bars and the main circular rotational bar rotating in a circular motion (the main circular rotational bar 46 and secondary circular rotational bars 36 rotate in both the clockwise and the counter-clockwise directions 50 and 64, see fig. 1A and para. [0052] and para. [0053] lines 3-7 of Nissim).
Nissim discloses everything as claimed but lacks a detailed description of the secondary circular rotational bars and the main circular rotational bar rotating in two different directions and wherein at least one of the main rotational bar and the at least two secondary rotational bars rotates clockwise and at least one of the main rotational bar and the at least two secondary rotational bars rotates counter-clockwise, the three circular rotational motors having rotational speeds of at least two different revolutions per minute, the at least two secondary circular rotational bars and the main circular rotational bar rotating in two different directions and the at least three circular rotational motors having rotational speeds of at least two different revolutions per minute creating a random and chaotic motion.
However, in figure 7 Ferber teaches that two rotational bars 43 and 44 are rotated in two different directions and at different speeds (a motor 45 is placed in each of the rotational bars 43/44 so that rotational bar 43 is rotated in a different direction and 
Regarding claim 19, the at least two secondary rotational bars and the main rotational bar rotating in at least one direction, wherein the at least one direction is clockwise, counter-clockwise, or both (as taught by Nissim and Ferber); the at least three circular rotational motors having rotational speeds of at least two different revolutions per minute (as taught by Ferber); and the at least two secondary circular rotational bars and the main circular rotational bar rotating in at least one direction and the at least three circular rotational motors having rotational speeds of at least two different revolutions per minute creating random and chaotic motion (as taught by Ferber), as recited in the rejection of claim 18 above.
Regarding claim 20, the modified Nissim device discloses that the two secondary circular rotational bars and the main circular rotational bar rotating in a circular motion (as taught by Nissim); the at least three circular rotational motors having rotational speeds of at least two different revolutions per minute (as taught by Ferber); and the at least two secondary circular rotational bars and the main circular rotational bar rotating in a circular motion and the at least three circular rotational motors having rotational speeds of at least two different revolutions per minute creating random and chaotic motion (as taught by Nissim and Ferber), as recited in the rejection of claim 18 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jennings (1,270,832 A) is cited to show two secondary circular rotational bars and motors.
Dreybus (4,312,333 B1) is cited to show an overhead tactile stimulating device.
Liu (6,364,638 B1) is cited to show two secondary circular rotational bars and motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALEXANDER MORALES/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785